DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Status of Claims
The following is a Final Office Action in response to Applicant’s Amendment filed on 03/17/2022. 
Claims 1, 4, 6, 9, 12, 17, and 20 are amended. Claim 21 is newly added. Claims 1-21 are considered in this Office Action. Claims 1-21 are currently pending. 

Response to Amendments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
The specification objection of the title is drawn in accordance to the amendment. The amended title has been entered.
Applicant’s arguments have been considered, but do not overcome the 35 U.S.C §101 rejection. 
Applicant’s arguments have been considered, but do not overcome the 35 U.S.C §103 rejection. 
Response to Arguments
The amended title has been entered. The title to the specification is clearly indicative of the invention to which the claims are directed. The specification objection of the title is drawn in accordance to the amendment.
Applicant’s argument with respect to the §101 rejection of the claims have been considered, but not persuasive. 
The applicant asserts that the pending claims are not directed to an abstract idea, a law of nature, or a natural phenomenon, because the claims are directed to a communications and data analysis system between autonomous vehicles and user devices. None of the claimed features constitute an abstract idea, a law of nature, or a natural phenomenon. Thus, the claims are not directed to a judicial exception. 
The examiner respectfully disagrees. The claims recite an abstract idea by reciting concepts of managing commercial interactions including sales activities or behavior and business relations, which falls into the “Certain method of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  See the updated 101 analysis set forth below. 
Applicant asserts that the claims recite additional elements that integrate the exception into a practical application of that exception. Specifically, the claimed subject matter is directed to an information processing device, an information processing method, and a non-transitory storage medium recording a program capable of bringing a state of a mobile store opened for an event close to demand from participants in the event. See as-filed Specification, paragraph [0004]. Furthermore, Applicant amended the claimed subject matter to specify that specific information is transmitted to a user device and received from a user device via "processing circuitry." Applicant thus further submits that the recited association of the system with the "processing circuitry" and the transmission and receipt of data establish the claims as reciting statutory subject matter.
The Examiner respectfully disagrees. With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to processing circuitry(recited at high level of generality), transmitting to a user device, information on an event in which 
Accordingly, applicant’s arguments concerning the 35 U.S.C. 101 rejections of claims 1-21 are not persuasive and the rejection is therefore maintained in the updated 101 rejection below.
Applicant’s arguments concerning the 35 U.S.C. 103 rejection of claims are primarily raised in light of applicant’s amendment and therefore an updated 103 rejection below is addressing applicant’s amendments. 
Applicant asserts that Tetsuya discloses a system for mobile sales of goods on a mobile sales vehicle. See Tetsuya, paragraph [0001]. Specifically, as cited by the Office Action, according to Tetsuya, a manager of a sales office 5 may input the weather, the day of the week of a sale date, and input data regarding "the passengers and passengers of A, B stations 2, 3 and C street 4 corresponding to the sale date." Id. paragraph [0025]. The system of Tetsuya, however, does not receive, from a user device, a user response to information on an event. Tetsuya is simply silent with regard to this feature. 
Examiner respectfully disagrees. The Applicant’s arguments concerning” receiving, from the user device, a user response to the information on the event” is primarily raised in light of applicant’s amendment and therefore an updated 103 rejection below is addressing applicant’s amendments. 
Applicant asserts Tetsuya also fails to disclose the feature of "determining one or more mobile objects constituting the one or more mobile stores such that a size of each of the one or more mobile stores is adjusted based on the acquired information about the demand for the event," as recited in claims 1, 9 and 17. Specifically, Testuya, in paragraph [0026], discloses that "the manager can determine the selling place, the selling time zone, the selling product, and the line on the selling date"; and in paragraph [0029], discloses that "the purchase amount of the product is predicted and calculated by multiplying the number of passengers or the number of passengers on the sales day predicted and calculated ... by a coefficient value." That is, Tetsuya fails to disclose that the manager determines one or more mobile objects such that the size of each of the one or more mobile stores is adjusted, as recited in amended independent claims 1, 9 and 17.
The examiner respectfully disagrees. It is first noted that Applicant has not discussed the references applied against the claims, explaining how the claims avoid the references or distinguish from them. Applicant only asserts Tetsuya fails to disclose that the manager determines one or more mobile objects such that the size of each of the one or more mobile stores is adjusted, when Tetsuya clearly teaches in par. 0026 Based the manager can sales related information such as the selling place, the selling time zone, the selling product, and the like on the selling date. Further, Tetsuya in par. 0027 discloses that the purchase amount of the product is predicted and calculated by multiplying the number of passengers, the number of passengers and the number of passengers on the sales day, which is predicted and calculated as described above, by a coefficient value. As a result, by accumulating the sales data, the coefficient value is corrected based on the sales data. By accumulating a certain amount of sales data, Can be predicted and determined as the purchase amount (sales amount and size) from the data of the number of passengers or the number of passengers on the sales day. Moreover, in par. [0033], Tetsuya teaches that based on the data on passengers and the like collected in advance and the situation of the sales day such as the weather and the day of the day, it is predicted where, at what time, which product should be sold, and a large amount of sales can be expected. Then, the sales place, the sales time zone, and the sales product are determined, and the product is sold by the mobile sales vehicle 5 according to the determination. Therefore, efficient mobile sales can be performed and the sales performance can be improved.
Accordingly, applicant’s arguments concerning the 35 U.S.C. 103 rejections of claims 1-21 are not persuasive and the rejection is therefore maintained in the updated 103 rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4, 5, and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4, 5, and 8 recite the limitation “the control unit".  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the information processing device (claims 1-8 and 21), the method (claim 9-16), and the non-transitory storage medium (claims 17-20) are directed to an eligible categories of subject matter (i.e., machine, process, and article of manufacture respectively). Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea of organizing commercial interaction, which falls into the “certain method of organizing human activities ” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. (See MPEP 2106.04(a)(2)). The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are: An information processing device comprising: processing circuitry configured to execute: transmitting, to a user device, information on an event in which one or more mobile stores are installed; receiving, from the user device, a user response to the information on the event; determining, based on a user response to the information on the event, information about demand for the event; and determining one or more mobile objects constituting the one or more mobile stores such that a size of each of the one or more mobile stores is adjusted based on the acquired information about the demand for the event. Claim 9 and 17 recite substantially recite the same limitation as claim 1 and therefore subject to the same rationale. It is further noted by the examiner that the “one or more mobile stores” limitation is recited in a manner that amounts to descriptive label and therefore part of the abstract idea.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to processing circuitry, transmitting to a user device, information on an event in which one or more mobile stores are installed (Extra-Solution activity); receiving, from the user device, a user response to the information on the event (Extra-Solution activity), a non-transitory storage medium recording a program that is executable by at least one computer and configured to cause the at least one computer to execute a set of functions. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification para. [0040] describes high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application. 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: processing circuitry, transmitting to a user device, information on an event in which one or more mobile stores are installed; receiving, from the user device, a user response to the information on the event, a non-transitory storage medium recording a program that is executable by at least one computer and configured to cause the at least one computer to execute a set of functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (fig. 2 and par. 0040) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims have been fully considered as well (i.e., the dependent claims recite dispatching the one or more mobile objects constituting the one or more mobile stores to the event.,  a machine learning explanation technique, transmitting, by the at least one computer, a command to travel to a venue of the event to the mobile objects, however these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification fig. 4 describes high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (fig. 2 and par. 0040) describe generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo), however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of concepts of mental process and certain methods of organizing human activity, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-5, 9-13, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneshiro Tetsuya (JP 2002073941 A1, hereinafter “Tetsuya”) in view of Richard Falcone (US 2015/0088779 A1, hereinafter “Falcone”). 
Claim 1/9/17:
Tetsuya teaches: 
determining, based on a user response to the information on the event, information about demand for the event[0025 the data on the passengers and passengers at the A, B stations 2, 3 and C street 4 corresponding to the sales day can be obtained]; and determining one or more mobile objects constituting the one or more mobile stores such that a size of each of the one or more mobile stores is adjusted based on the acquired information about the demand for the event[0026 Based on this, the manager can determine the selling place, the selling time zone, the selling product, and the like on the selling date. Further, 0027 the purchase amount of the product is predicted and calculated by multiplying the number of passengers, the number of passengers and the number of passengers on the sales day, which is predicted and calculated as described above, by a coefficient value. As a result, by accumulating the sales data, the coefficient value is corrected based on the sales data. By accumulating a certain amount of sales data, Can be predicted and determined as the purchase amount (sales amount) from the data of the number of passengers or the number of passengers on the sales day].
While Tetsuya teaches accumulating a certain amount of sales data to be predicted and determined as the purchase amount (sales amount) from the data of the number of passengers or the number of passengers on the sales day as described above, it does not explicitly teach the following, however Falcone teaches:
An information processing device comprising: processing circuitry configured to execute: transmitting, to a user device, information on an event in which one or more mobile stores are installed [fig. 1 illustrates a processing device comprising a control unit, while para. 0063 the intelligent processor-based platform may have data on other nearby companies (i.e., scheduled or potential luncheon service locations) and may notify employees in those nearby companies that the MOU will be at that location early to serve customers]; 
receiving, from the user device, a user response to the information on the event[[0129] describes a communication module on the intelligent, processor-based platform may be used to communicate with the customers. The designated food service period may be a luncheon (event) food service, for example. The customer orders may be received via one or more of a telephone call, electronic mail message, facsimile, text message, and communication from an application on a customer smartphone, tablet, or computer. Customer payment instructions may be received with the customer orders, which allows for delivery of completed orders to customers during designated fulfillment commitment times without requiring further delay for payment];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Falcone with Tetsuya, because the reference are analogous and compatible since they are directed to the same field of endeavor of mobile store management, to transmitting, to a user device, information on an event in which one or more mobile stores are installed and receiving user response. Doing so will help improve the end-to-end customer experience and enable more efficient management of a mobile store's supply-demand [007].

Claim 2/10/18
Tetsuya teaches: 
The information processing device according to claim 1, wherein determining the one or more mobile objects includes determining a kind of each of the one or more mobile stores and the size of each of the mobile stores corresponding to the kind [para. [0027] By accumulating a certain amount of sales data, Can be predicted and determined as the purchase amount (sales amount) from the data of the number of passengers or the number of passengers on the sales day. para. [0029-0030], in an example of the mobile sales route shown in FIG. 1, the mobile sales vehicle 1 first purchases a product to be sold, for example, a sandwich, a lunch box, a drink, etc. at a point D 6. At A Station 2 where the number of passengers who go to work or go to school is large, the purchased sandwiches and bento are sold. for example, ice cream or hot dog, is purchased at the point E, and during the daytime, ice cream and hot dogs are sold on C Street 4, which is full of students and young people].  

Claim 3/11/19
Tetsuya teaches: 
The information processing device according to claim 2, wherein determining the size includes determining the number of mobile objects constituting each of the mobile stores and a size of each of the mobile objects [para. [0027] By accumulating a certain amount of sales data, Can be predicted and determined as the purchase amount (sales amount) from the data of the number of passengers or the number of passengers on the sales day. para. [0029-0030], in an example of the mobile sales route shown in FIG. 1, the mobile sales vehicle 1 first purchases a product to be sold, for example, a sandwich, a lunch box, a drink, etc. at a point D 6. At A Station 2 where the number of passengers who go to work or go to school is large, the purchased sandwiches and bento are sold, while ice cream or hot dog, is purchased at the point E, and during the daytime, ice cream and hot dogs are sold on C Street 4, which is full of students and young people].  

Claim 4/12/20
Tetsuya teaches: 
The information processing device according to claim 1, wherein: the determined information about the demand for the event includes information about demand for each of the one or more mobile stores, and the control unit is configured to determine the one or more mobile objects such that the size of the mobile store becomes larger as the demand for the mobile store indicated by the acquired information about the demand for each of the one or more mobile stores is higher [0025 the data on the passengers and passengers at the A, B stations 2, 3 and C street 4 corresponding to the sales day can be obtained. Further, 0027 the purchase amount of the product is predicted and calculated by multiplying the number of passengers, the number of passengers and the number of passengers on the sales day, which is predicted and calculated as described above, by a coefficient value. As a result, by accumulating the sales data, the coefficient value is corrected based on the sales data. By accumulating a certain amount of sales data, Can be predicted and determined as the purchase amount (sales amount) from the data of the number of passengers or the number of passengers on the sales day. para. [0029-0030], in an example of the mobile sales route shown in FIG. 1, the mobile sales vehicle 1 first purchases a product to be sold, for example, a sandwich, a lunch box, a drink, etc. at a point D 6. At A Station 2 where the number of passengers who go to work or go to school is large, the purchased sandwiches and bento are sold. for example, ice cream or hot dog, is purchased at the point E, and during the daytime, ice cream and hot tocks are sold on C Street 4, which is full of students and young people].  

Claim 5/13
Tetsuya teaches: 
The information processing device according to claim 4, wherein the control unit isTSN201810140US00 TFN180591-US configured to increase the number of the mobile objects constituting the mobile store as the demand for the mobile store indicated by the acquired information about the demand for each of the one or more mobile stores increases[para. [0027] By accumulating a certain amount of sales data, Can be predicted and determined as the purchase amount (sales amount) from the data of the number of passengers or the number of passengers on the sales day. para. [0029-0030], in an example of the mobile sales route shown in FIG. 1, the mobile sales vehicle 1 first purchases a product to be sold, for example, a sandwich, a lunch box, a drink, etc. at a point D 6. At A Station 2 where the number of passengers who go to work or go to school is large, the purchased sandwiches and bento are sold. for example, ice cream or hot dog, is purchased at the point E, and during the daytime, ice cream and hot tocks are sold on C Street 4, which is full of students and young people].  

Claim 21:
Tetsuya teaches: 
The information processing device according to claim 1, further comprising: dispatching the one or more mobile objects constituting the one or more mobile stores to the event [[0020] the sales office 5 that manages mobile sales collects data on passengers at each of the stations 2 and 3 of A and Bin advance with the cooperation of the railway company, while data on customers on street C 4. In advance, based on those data and the situation of the sales date, fur example, the weather and the day of the sale, where, at what time, and what to sell, a large amount of sales can be expected. The sales location and sales time zone are determined, and based on this determination, the salesperson of the mobile sales vehicle departing from the sales office 5 is instructed on the sales route].

Claim 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneshiro Tetsuya (JP 2002073941 A1, hereinafter “Tetsuya”) in view of Richard Falcone (US 2015/0088779 A1, hereinafter “Falcone”), as applied in claims 1 and 17, in view of Jeremy Philips (US Patent 8,157,396 B1, hereinafter “Philips”).
Claim 6/14
While Tetsuya teaches accumulating a certain amount of sales data to be predicted and determined as the purchase amount (sales amount) from the data of the number of passengers or the number of passengers on the sales day as described above, it does not explicitly teach the following, however Philips teaches:
The information processing device according to claim 1, wherein the processing circuitry is further is configured to execute acquiring the user response to the information on the event based on at least one of a total number of accesses to the information on the event, the number of accesses to information on each of the mobile stores included in the information on the event, and user evaluation of the information on each of the mobile stores included in the information on the event [col. 3 lines 60-67 and col. 4 lines 1-6  the marketplace platform obtains information associated with a service. In such cases, the information associated with the service may be used to indicate a demand. For example, as shown in FIG. 1A, a consumer data structure may include M consumer profiles (M≥1) corresponding to M consumers of a particular service provider organization. Such consumer profiles may include consumer data for a particular region (e.g., a town or city, a county, a state, and/or the like) or service location of a service provider organization. As shown in FIG. 1A, the consumer data may identify a number of times that the M consumers received a particular service, when the service was received, what service was received, and/or detailed information about the provided service].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Philips with Tetsuya, because the reference are analogous and compatible since they are directed to the same field of endeavor of mobile store management, to include the following when predicting demand the user response to the information on the event based on at least one of a total number of accesses to the information on the event, the number of accesses to information on each of the mobile stores included in the information on the event, and user evaluation of the information on each of the mobile stores included in the information on the event. Doing so will help efficiently adjust service provider resources to meet a demand for a service, as such, service provider organizations may avoid turning away consumers (e.g., and losing profits, losing good will, losing an ability to meet a consumer's needs (which can be critical)) [cols 3 lines -38-54].

Claim 7/15
While Tetsuya teaches accumulating a certain amount of sales data to be predicted and determined as the purchase amount (sales amount) from the data of the number of passengers or the number of passengers on the sales day as described above, it does not explicitly teach the following, however Philips teaches:
The information processing device according to claim 1, wherein each of the mobile objects is configured to be autonomously travelable [col. 6 lines 6-15service provider device 210 may include a device capable of providing a service. For example, service provider device 210 may include an autonomous (or semi-autonomous) vehicle (e.g., an autonomous car, an autonomous truck, an autonomous semi-tractor or autonomous semi-tractor trailer combination, and/or the like), a unmanned aerial vehicle (UAV) (e.g., a drone), a portable kiosk (e.g., a kiosk that may be included within or attached to an autonomous vehicle)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Philips with Tetsuya, because the reference are analogous and compatible since they are directed to the same field of endeavor of mobile store management, to provide autonomously travelable mobile store. Doing so will help efficiently adjust service provider resources to meet a demand for a service, as such, service provider organizations may avoid turning away consumers (e.g., and losing profits, losing good will, losing an ability to meet a consumer's needs (which can be critical)) [cols 3 lines -38-54].

Claim 8/16
While Tetsuya teaches accumulating a certain amount of sales data to be predicted and determined as the purchase amount (sales amount) from the data of the number of passengers or the number of passengers on the sales day as described above, it does not explicitly teach the following, however Philips teaches:
The information processing device according to claim 1, wherein the control unit is configured to transmit a command to travel to a venue of the event to each of the determined mobile objects [col. 15 lines 1-5 a notification may cause an autonomous vehicle to go to a location (e.g., to pick one or more service providers or service provider equipment, to facilitate providing the service, and/or the like), cause a UAV to go to a location, and/or the like. Accordingly, marketplace platform 225 may perform an action that includes automatically controlling one or more machines of the one or more additional service providers (e.g., service provider equipment) to relocate to a particular location of the region to facilitate providing the service during the time period].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Philips with Tetsuya, because the reference are analogous and compatible since they are directed to the same field of endeavor of mobile store management, to include the mechanism of transmitting a command to travel to a venue of the event to each of the determined mobile objects. Doing so will help efficiently adjust service provider resources to meet a demand for a service, as such, service provider organizations may avoid turning away consumers (e.g., and losing profits, losing good will, losing an ability to meet a consumer's needs (which can be critical)) [cols 3 lines -38-54].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200327460 A1
INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING METHOD AND PROGRAM
SUZUKi; Koichi et al.
US 20160321740 A1
SYSTEMS AND METHODS FOR VEHICLE REFUELING
Hill; Newell H.
US 8630897 B1
Transportation-aware physical advertising conversions
Prada Gomez; Luis Ricardo et al.
US 20130197949 A1
MOBILE FOOD MANAGEMENT SYSTEM
Dermer; Jeffrey D. et al.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419. The examiner can normally be reached M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683